 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBay State Gas Company and Utility Workers Unionof America, Local No. 273, AFL-CIO. Case 1-CA-16824November 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge, amended charge, and secondamended charge filed on November 9, 1979, May15, 1980, and June 3, 1980, respectively, by UtilityWorkers of America, Local No. 273, AFL-CIO,herein called the Union, all of which were dulyserved on Bay State Gas Company, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 1, issued a complaint, an amended com-plaint, a further amended complaint, and a secondfurther amended complaint on January 7, 1980,April 8, 1980, May 21, 1980, and June 6, 1980, re-spectively, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charges and complaintsand notices of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thesecond further amended complaint alleges in sub-stance that about July 1979, and at all times there-after, Respondent has refused, and continues todate to refuse, to bargain collectively with theUnion as the exclusive bargaining representative ofall the employees in the unit as clarified to includethe position of "garage clerk,"' although the Unionhas requested and is requesting it to do so, in thatsince about July 1979 Respondent has eliminatedthe job classification of garage clerk and/orchanged the duties thereof without bargaining ornegotiating with the Union about such changes;and since on or about November 2, 1979, Respond-ent has refused to meet and/or bargain with theUnion concerning the terms and conditions of em-ployment of the job classification of garage clerk.Thereafter on June 19, 1980, Respondent filed itsanswer to the second further amended complaintI Official notice is taken of the record in the clarification proceeding.Case I UC-254, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc.. 166 NLRB 938 (1967), enfd. 388 F2d 683 (4thCir. 1968): Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Iniertype Co. v Penello. 269 FSupp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), nfd. 397 F2d 91(7th Cir 1968); Sec 9(d) of the NLRA, as amended.253 NLRB No. 69admitting in part, and denying in part, the allega-tions of the complaint, and asserting certain affirm-ative defenses.On July 2, 1980, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 9, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the second further amendedcomplaint, Respondent admits that it refused tobargain with the Union concerning the terms andconditions of employment of the garage clerk clas-sification and that it eliminated that classificationand/or changed the duties thereof without bargain-ing about such changes with the Union. It denies,however, that such refusals violated the Act, as-serting, inter alia, that it decided no longer to fillthe position of garage clerk when the incumbentgarage clerk was promoted to supervisor in July1979, and thus, since the position ceased to existbefore the issuance of the Board's Decision onReview,2it would serve no purpose under the Actto determine the unfair labor practices alleged. Al-ternatively, Respondent asserts in its answer that itsrefusal to bargain about the garage clerk classifica-tion was justified because the Board's inclusion ofthat classification in that existing unit was inappro-priate and erroneous as a matter of law.In its response to the General Counsel's Motionfor Summary Judgment, Respondent moves that itsanswer be amended to admit the refusal to bargainabout the terms and conditions of the garage clerkclassification but to deny that the elimination ofsaid classification and/or change in the dutiesthereof3constituted a refusal to bargain since atthe time of those latter events in July 1979 theUnion was not "the exclusive representative of theunit described in paragraph 9 of said complaintclarified to include the position of garage clerk,"2 244 NLRB 1135 (1979):' Respondent's motion to amend its answer to admit its refusal to bar-gain but to deny that its actions in eliminating or changing the duties ofthe garage clerk classification violated the Act amounts to merely a re-statement (of part of its affirmative defense Accordingly, we grant themotion538 BAY STATE GAS COMPANYbecause the Board's decision clarifying the unit didnot issue until September 17, 1979. Respondent alsocontends, in its response, that summary judgment isnot appropriate herein because the retirement ofthe supervisor of transportation and the consequentabolishment of the position of garage clerk uponthe promotion of the incumbent clerk to supervisorconstitute evidence previously unavailable at thetime of the underlying unit clarification proceedingand, further, that such evidence is admissible at ahearing and relevant to whether, even assuming atechnical violation of the Act, a bargaining orderwould be appropriate. Finally, Respondent con-tends that the elimination of the garage clerk classi-fication had an insignificant impact on the unit orthe Union's bargaining position as it did not resultin a loss of a single job.Our review of the record herein, including therecord in Case 1-UC-254, reveals that on Septem-ber 22, 1978, the Utility Workers Union of Amer-ica, AFL-CIO, Local No. 273 (hereinafter calledthe Union), filed a unit clarification petition, seek-ing to include the classification of garage clerkwithin the bargaining unit, as set forth in the thenexisting collective-bargaining agreement betweenBay State Gas Company and the Union.On October 23, 1978, and November 1, 1978, ahearing was held on the issues raised in the peti-tion. On December 1, 1978, the Regional Directorfor Region I issued a Decision and Order in whichhe clarified the existing bargaining unit by exclud-ing the classification of garage clerk. Thereafter onDecember 26, 1978, the Union filed a request forreview of the Regional Director's Decision andOrder. On February 26, 1979, the Board grantedthe Union's request for review. On September 17,1979, the Board issued a Decision on Review inwhich it reversed the Regional Director and clari-fied the existing production and maintenance unitto include the classification of garage clerk.4We find no merit to Respondent's contentionthat during the pendency of the unit clarificationproceeding it was free to make unilateral changeswith respect to the position of garage clerkbecausethe Union was not then the exclusive representa-tive of a unit that included such classification. It isclear that at the time Respondent promoted thegarage clerk to a supervisory position and abol-ished the garage clerk position it was well awarethat the Board had granted review of the RegionalDirector's Decision.5While the garage clerk issuewas pending, Respondent acted at its peril in not4 Bay State Gas Company. supra.5 For the purposes of this proceeding, we have assumed as true theseand other facts proffered by Respondent in support of its cntentions asraised in its answer and its response.consulting the Union concerning the job changeand the elimination of the position.6We also reject Respondent's contention that theretirement of the supervisor of transportation andthe subsequent business necessity of changing and/or eliminating the garage clerk position constitute adefense. The fact that these changes were business-motivated does not affect the duty to bargain overthe means of dealing with the situation presentedby the retirement of the supervisor of transporta-tion.Finally, we find no merit to Respondent's con-tention that it is excused from bargaining since theelimination of the garage clerk position did nothave a significant impact on the unit or the Union'sbargaining status since it did not result in the lossof a single job. The elimination of a job classifica-tion without notice to or bargaining with theUnion constitutes a unilateral change in violation ofRespondent's obligation under the Act.7And al-though no immediate job loss occurred, the issue ofan individual employee's job security, though im-portant, is not the only subject over which bargain-ing is required.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.'All issues raised by Respondent in this proceed-ing concerning the inclusion in the unit of thegarage clerk classification were or could have beenlitigated in the prior unit clarification proceeding,and Respondent does not offer to adduce at a hear-ing any newly discovered or previously unavailableevidence other than that indicated above which oc-curred after the hearing in the clarification matterand which we have considered and rejected as adefense to the complaint allegations; nor, apartfrom such evidence, does it allege that any specialcircumstances exist herein which would require theBoard to reexamine the decision made in the clari-fication proceeding. We therefore find that Re-spondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:6 Pilot Freight Carriers. Inc., 221 NLRB 1026, 1028 (1975)7 R. J Liberto. Inc., 235 NLRB 1450. 1456-57 (1978)6 See Pittsburgh Plate Glas Co v .L.R.B., 313 U S 146. I62 (1941)Rules and Regulations (lf the Board, Secs 102 7(f) and 102 69(c)539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Massachusetts corporation withits office and place of business located in Brockton,Massachusetts, although it also maintains offices inLawrence, Springfield, and Canton, in the Com-monwealth of Massachusetts, where it is engagedin the sale and distribution of gas for commercialand residential use and related products. In thecourse and conduct of its business Respondent hasannual gross revenues in excess of $250,000. Re-spondent also annually receives at its Brockton lo-cation goods and products valued in excess of$50,000 directly from points outside the Common-wealth of Massachusetts.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUtility Workers Union of America, Local No.273, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESA. The Clarification Proceeding1. The unit as clarifiedThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All its production and maintenance employeesin the Brockton Division including garage em-ployees, garage clerks, meter readers, collec-tors, draftsmen-clerks, working foremen, andgas load monitors but excluding executives, of-ficials, office and clerical employees, studentengineers, chemists, customer service repre-sentatives, seasonal employees, part-time stu-dent employees, and supervisory employees.B. Request To Bargain and Respondent'sRefusalCommencing about July 1979, Respondent uni-laterally eliminated the classification of garageclerk and/or changed the duties of that classifica-tion without bargaining or negotiating suchchanges with the Union. Further, Respondent didrefuse and continues to refuse to bargain collective-ly with the Union as the exclusive representative ofall the employees in the unit, as clarified to includethe classification of garage clerk, in that on orabout November 2, 1979, and at all times thereafterRespondent refused to meet and/or bargain withthe Union concerning the terms and conditions ofemployment of the classification of garage clerk.Accordingly, we find that Respondent aboutJuly 1979 unilaterally eliminated the classificationof garage clerk and/or changed the duties of thatclassification without bargaining or negotiatingwith the Union and, at all times thereafter, refusedto bargain with the Union regarding the terms andconditions of employment of the unit classificationof garage clerk. By such actions, we conclude, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionwith respect to the terms and conditions of em-ployment of the classification of garage clerk, andabout the elimination and/or change in the dutiesof said classification.CONCLUSIONS OF LAW1. Bay State Gas Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Utility Workers Union of America, Local No.273, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All its production and maintenance employeesin the Brockton Division including garage employ-ees, garage clerks, meter readers, collectors, drafts-men-clerks, working foremen, and gas load moni-tors but excluding executives, officials, office andclerical employees, student engineers, chemists,customer service representatives, seasonal employ-ees, part-time student employees, and supervisory540 BAY STATE GAS COMPANYemployees, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. At all times material Utility Workers Union ofAmerica, Local No. 273, AFL-CIO, the above-named labor organization, has been and now is theexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By unilaterally eliminating and/or changingthe duties of the unit classification of garage clerkwithout bargaining or negotiating with the Union,and refusing to bargain with the Union with re-spect to that classification, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Bay State Gas Company, Brockton, Massachusetts,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Utility WorkersUnion of North America, Local No. 273, AFL-CIO, with respect to the unit classification ofgarage clerk concerning the rates of pay, wages,hours, and other terms and conditions of employ-ment for that classification. The appropriate unit, asclarified to include the position of garage clerk, is:All production and maintenance employees inthe Brockton Division including garage em-ployees, garage clerks, meter readers, collec-tors, draftsmen-clerks, working foremen, andgas load monitors but excluding executives, of-ficials, office and clerical employees, studentengineers, chemists, customer service repre-sentatives, seasonal employees, part-time stu-dent employees, and supervisory employees.(b) Eliminating and/or changing the duties of theunit classification of garage clerk without bargain-ing or negotiating with the Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization with respect to rates of pay,wages, hours, and other terms and conditions ofemployment of the unit classification of garageclerk and with respect to the elimination and/orchanging of the duties of said classification. If anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Post at its Brockton, Massachusetts, facilitycopies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by theRegional Director for Region 1, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National l.abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL.L NOT refuse to bargain with UtilityWorkers Union of North America, Local No.273, AFL-CIO, with respect to the unit classi-fication of garage clerk concerning the rates ofpay, wages, hours, and other terms and condi-tions of employment for that classification.WE WII. NOT eliminate and/or change theduties of the unit classification of garage clerkwithout bargaining or negotiating with theUnion.WE WI.l. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.541 D)ECISIONS OF NATIONAL LABOR RELATIONS BOARDWE Wll.l., upon request, bargain with theabove-named Union, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment of the unit classificationof garage clerk and with respect to the elimi-nation and/or changing of the duties of saidclassification. If an understanding is reached,we will embody such understanding in asigned agreement. The bargaining unit, asclarified to include the position of garageclerk, is:All production and maintenance employeesin the Brockton Division including garageemployees, garage clerks, meter readers, col-lectors, draftsmen-clerks, working foremen,and gas load monitors but excluding execu-tives, officials, office and clerical employees,student engineers, chemists, customer serv-ice representatives, seasonal employees, part-time student employees, and supervisory em-ployees.BAY STATE GAS COMPANY542